 327 NLRB No. 1931NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Mate Creek Loading, Inc. and Local Union 6105,United Mine Workers of America, AFLŒCIOand International Union, United Mine Workersof America, AFLŒCIO. Cases 9ŒCAŒ36251Œ1 and9ŒCAŒ36251Œ2March 31, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS HURTGENAND BRAMEUpon charges filed by Local 6105, United MineWorkers of America, AFLŒCIO (Local 6105) in Case 9ŒCAŒ36251Œ1 on September 8, 1998, and by the Interna-tional Union, United Mine Workers of America, AFLŒCIO (the International Union or the Union) in Case 9Œ
CAŒ36251Œ2 on September 17, 1998, the General
Counsel of the National Labor Relations Board issued an
order consolidating cases, consolidated complaint onNovember 10, 1998, against Mate Creek Loading, Inc.,the Respondent, alleging that it has violated Section8(a)(1) and (5) of the National Labor Relations Act.Although properly served copies of the charges and
consolidated complaint, the Respondent failed to file an
answer.On March 3, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On March 5,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the consolidated complaint af-firmatively notes that unless an answer is filed within 14days of service, all the allegations in the consolidated
complaint will be considered admitted.  Further, the un-disputed allegations in the Motion for Summary Judg-ment disclose that the Region, by letter dated February11, 1999, notified the Respondent that unless an answer
were received by February 22, 1999, a Motion for Sum-mary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,has engaged in the operation of a coal preparation plantin Raleigh County, West Virginia.  During the 12-month
period preceding the issuance of the consolidated com-plaint, the Respondent, in conducting its operations de-scribed above, performed services within the State ofWest Virginia valued in excess of $50,000 for Mid-Atlantic Resources Corporation.  Also, during that sameperiod, Mid-Atlantic Resources Corportaion, with anoffice and principal place of business at Beckley, WestVirginia, has been engaged in the mining and sale of coal
and sold and shipped goods valued in excess of $50,000
directly from its West Virginia locations to points outside
the State of West Virginia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that Local 6105 and the International
Union are labor organization within the meaning of Sec-tion 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent (the unit)constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All employees of [Respondent] engaged in the produc-tion of coal, including removal of overburden and coalwaste, preparation, processing, and cleaning of coal,
repair and maintenance work normally performed at
the mine site and maintenance of gob piles excludingall professional employees, guards and supervisors asdefined in the Act.Since about January 9, 1997, and at all material times,the International Union has been the designated exclu-sive collective-bargaining representative of the unit andsince that date has been recognized as such representa-tive by the Respondent.  This recognition has been em-bodied in a collective-bargaining agreement between theRespondent and the International Union which is effec-tive from February 1, 1997, to January 31, 2002.At all material times since about January 9, 1997,based on Section 9(a) of the Act, the International Unionhas been the exclusive collective-bargaining representa-tive of the unit.Since about March 1998, the Respondent has failed tocontinue in full force and effect all the terms and condi-tions of the agreement described above by failing to pro-vide health insurance benefits pursuant to article XVII(a)of the agreement; failing to provide 401(k) plan pensionbenefits in accordance with article XVII(c) of the agree-ment; and failing to withhold selective strike assessmentsfrom employees™ pay and remit such withholdings to the DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2International Union in accordance with article XIII of theagreement.Although the terms and conditions of employment de-scribed above are mandatory subjects for the purpose ofcollective bargaining, the Respondent has engaged in theconduct described above without the International Un-ion™s consent.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the exclusive collective-bargaining representative of
its employees, and has thereby engaged in unfair labor
practices affecting commerce within the meaning of Sec-tion 8(a)(1), (5), and (d) and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(5)
and (1) by failing since March 1998 to continue in full
force and effect the terms and conditions of the 1997Œ
2002 agreement, by failing to provide health insurance
benefits and 401(k) plan pension benefits pursuant to
articles XVII(a) and XVII(c) of the agreement, we shallorder the Respondent to comply with the terms and con-ditions of the 1997Œ2002 agreement, and to make wholeits unit employees by providing all contractually requiredhealth insurance benefits and by making 401(k) plan
pension benefits payments or contributions, including
any additional amounts applicable to such delinquent
payments as determined pursuant to Merryweather Opti-cal Co., 240 NLRB 1213, 1216 (1979).  In addition, theRespondent shall reimburse unit employees for any ex-penses ensuing from its failure to make such requiredpayments or contributions, as set forth in Kraft Plumbing& Heating, 252 NLRB 891 fn. 2. (1980), enfd. mem. 661F.2d 940 (9th Cir. 1981), such amounts to be computedin the manner set forth in Ogle Protection Service, 183NLRB 632 (1970), enfd. 444 F.2d 502 (6th Cir. 1971),with interest as prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).1Furthermore, having found that the Respondent vio-lated Section 8(a)(5) and (1) by failing since March1998, to withhold selective strike assessments from em-ployees™ pay and remit such withholdings to the Union inaccordance with article XIII of the 1997Œ2002 agree-ment, we shall order the Respondent to withhold the as-                                                       1 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer™s delin-quent contributions during the period of the delinquency, the respon-dent will reimburse the employee, but the amount of such reimburse-ment will constitute a setoff to the amount that the respondent other-wise owes the fund.sessments and remit such withholdings to the Union asrequired by the 1997Œ2002 agreement, and to reimburse
the Union for its failure to do so, with interest as pre-scribed in New Horizons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Mate Creek Loading, Inc., Raleigh County,West Virginia, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Failing to bargain with the International Union,United Mine Workers of America, AFLŒCIO as the ex-clusive representative of the employees in the appropriateunit set forth below, by failing and refusing to continue
in full force and effect the terms and conditions of the
1997Œ2002 agreement by failing to provide health insur-ance benefits and 401(k) plan pension benefits paymentsor contributions and failing to withhold selective strikeassessments from the pay of employees who have
authorized withholding and remit such withholdings to
the Union pursuant to articles XVII(c), XVII(a), and XIII
of the agreement.  The unit is:All employees of [Respondent] engaged in the produc-tion of coal, including removal of overburden and coalwaste, preparation, processing, and cleaning of coal,repair and maintenance work normally performed at
the mine site and maintenance of gob piles excluding
all professional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Comply with the terms and conditions of the 1997Œ2002 agreement by providing all contractually requiredhealth insurance benefits and by making 401(k) plan
pension benefits payments or contributions retroactive to
March 1998, and make whole the unit employees for any
loss of benefits or expenses ensuing from its failure,
since March 1998, to provide these benefits pursuant to
articles XVII(c) and XVII(a) of the agreement, with in-terest, as set forth in the remedy section of this decision.(b) Withhold and remit authorized union selectivestrike assessments from employees™ pay as required bythe 1997Œ2002 agreement since March 1998, and reim-burse the Union for its failure to do so, with interest, inthe manner set forth in the remedy section of this deci-sion. MATE CREEK LOADING, INC.3(c) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(d) Within 14 days after service by the Region, post atits facility in Raleigh County, West Virginia, copies ofthe attached notice marked ﬁAppendix.ﬂ2  Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent™s
authorized representative, shall be posted by the Respon-dent and maintained for 60 consecutive days in con-spicuous places including all places where notices toemployees are customarily posted.  Reasonable steps
shall be taken by the Respondent to ensure that the no-tices are not altered, defaced or covered by any othermaterial.  In the event that, during the pendency of theseproceedings, the Respondent has gone out of business orclosed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, acopy of the notice to all current employees and former
employees employed by the Respondent at any time
since March 1998.(e) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.   March 31, 1999John C. Truesdale                          ChairmanPeter J. Hurtgen,                             MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail to bargain with the InternationalUnion, United Mine Workers of America, AFLŒCIO asthe exclusive representative of the employees in the ap-propriate unit set forth below, by failing and refusing tocontinue in full force and effect the terms and conditions
of the 1997Œ2002 agreement by failing to provide health
insurance benefits and 401(k) plan pension benefits
payments or contributions and failing to withhold selec-tive strike assessments from the pay of employees whohave authorized withholding and remit such withholdingsto the Union pursuant to articles XVII(c), XVII(a), and
XIII of the agreement.  The unit is:All employees of [us] engaged in the production ofcoal, including removal of overburden and coal waste,preparation, processing, and cleaning of coal, repair
and maintenance work normally performed at the minesite and maintenance of gob piles excluding all profes-sional employees, guards and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL comply with the terms and conditions of the1997Œ2002 agreement by providing all contractually re-quired health insurance benefits and by making 401(k)plan pension benefits payments or contributions retroac-tive to March 1998, and WE WILL make whole the unitemployees for any loss of benefits or expenses ensuingfrom our failure, since March 1998, to provide these
benefits pursuant to articles XVII(c) and XVII(a) of the1997Œ2002 agreement, with interest.WE WILL withhold and remit authorized union selectivestrike assessments from employees™ pay as required bythe 1997Œ2002 agreement since March 1998 and reim-burse the Union for our failure to do so, with interest.MATE CREEK LOADING, INC.